Case 2:10-cv-02734-CCC-MF Document 1119 Filed 01/22/21 Page 1 of 1 PageID: 62970


                                                                                             WOODBRIDGE OFFICE:
                                                                                     METRO CORPORATE CAMPUS ONE
                                                                                                     P.O.BOX 5600
                                                                                        WOODBRIDGE, NJ 07095-0988
                                                                                                     (732) 549-5600
                                                                                                 FAX (732) 549-1881


                                                                                                NEW YORK OFFICE:
                                           75 LIVINGSTON AVENUE                                    1700 BROADWAY
                                                  SUITE 301                                            28TH FLOOR
                                         ROSELAND, NJ 07068-3701                               NEW YORK, NY 10019
                                     (973) 535-1600   FAX (973) 535-1698                             (732) 476-2444

                                          INFO@GREENBAUMLAW.COM
                                            WWW.GREENBAUMLAW.CO



  January 22, 2021

  VIA ECF

  Hon. Claire C. Cecchi, U.S.D.J.
  United States District Court
  District of New Jersey
  Martin Luther King, Jr. Federal Building
     & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07102

         Re:     In re Biogen ’755 Patent Litigation, C.A. No. 10-2734 (CCC)(MF)

  Dear Judge Cecchi:

           We represent Bayer HealthCare Pharmaceuticals Inc. (“Bayer”) in the above-captioned
  action. We write to follow up on our letter of January 14, 2021 (ECF No. 1117) and to advise
  the Court that Bayer and Biogen MA Inc. have been negotiating in an effort to obviate the need
  for briefing regarding Bayer’s request for final judgment. Bayer anticipates that the parties will
  file a stipulation, or else Bayer will file its motion for judgment, in the near future.

         Thank you for your consideration of this matter.

                                                 Respectfully submitted,

                                                 GREENBAUM, ROWE, SMITH & DAVIS LLP

                                                 /s/ C. Brian Kornbrek

                                         C. BRIAN KORNBREK
  CBK/TKM
  cc:  Counsel of Record (via ECF and e-mail)
